Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation” the second operating mode comprising: supplying power to the digital circuit … through the first node, …. Wherein the first linear regulator is non-operational” in claim 34, and the limitation”  the supplying power to the digital circuit … through the first node, …. and the first linear regulator is non-operational” in claim 38 must be shown or the feature(s) canceled from the claim(s) ( Note: See Fig. 1 in applicant’s specification, the first node ( V1, Fig. 1) provides the power to the digital circuit ( 16, 14, Fig. 1)  through the first linear regulator (34, Fig. 1). Therefore, when the first linear regulator is non-functional, the first node cannot supply power to the digital circuit).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims 34-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation” second operating mode comprising supplying power to the digital circuit … through the first node, …. Wherein the first linear regulator is non-operational” in claim 34, line 21-25 and the limitation ”the third operating mode comprising:  supplying power to the digital circuit … through the first node, …. and the first linear regulator is non-operational” in claim 38 are not disclosed in the specification ( Note: See Fig. 1 in applicant’s specification, the first node ( V1, Fig. 1) provides the power to the digital circuit ( 16, 14, Fig. 1)  through the first linear regulator (34, Fig. 1). Therefore, when the first linear regulator is non-functional, the first node cannot supply power to the digital circuit).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claim(s) 14, 17, 23-25, 27, 32, 33 is/are rejected being unpatentable over Tamegai (US20150076906A1)  in view of  TODESCHINI (US20140359332A1)
With regard to claim 14, Tamegai teaches a method comprising:
executing a first operating mode of a power supply system comprising:
a first node ( Vout, Fig. 2)  configured to be powered either directly by a voltage application source ( Vin, Fig. 2) or through a switched-mode power supply ( e.g., M1, M2, Fig. 2)coupled to the voltage application source ( e.g., Vin, Fig. 2);
a digital circuit ( 4_1, Fig. 2, see [0046] 4_1 can be a microcomputer) and an analog circuit circuits ( see [0003] load can be  radio communication circuit), wherein the first node ( e.g. Vout, Fig. 2) is configured to supply power to each of the digital circuit ( 4_1, Fig. 2) and the analog circuit circuits ( another load includes radio communication circuits[0003]), and wherein the digital circuit  ( [0046] the load is a  microcomputer, see attached Merriam Webster definition of microcomputer and microprocessor: microcomputer is a microprocessor, and microprocessor includes memory) comprises circuits comprise a memory( see above the definition of 
a first linear regulator ( e.g., 102_1, Fig. 2) coupled between the digital circuit circuits( 4_1, Fig. 2)  and the first node ( Vout, Fig. 2), wherein, during the first operating mode, the first node( e.g., Vout, Fig. 2) is powered by the switched-mode power supply( e.g.,  M1, M2, Fig. 2), the first linear regulator is operational( e.g., 101_1, Fig. 2), the memory is powered ON. and the at least one of the logic circuit or processor is powered ON ( 4_1 is provided by power from 102_1, Fig. 2) ( PWM mode in Fig. 2).
	Tamegai does not teach a comparator circuit coupled between the first node and the first linear regulator, the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the
threshold voltage.
	TODESCHINI  teaches a comparator circuit  ( e.g., 33, Fig. 4)coupled between the first node( 32, Fig. 4, 32 is the power supply for the first linear regulator, which is similar to the first node in Tamegai) and the first linear regulator ( 4, Fig. 4), the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage (TH1, Fig. 4), and supply a control signal ( e.g., control from 33 to 4, Fig. 4), in the first operating mode ( a mode when 4 is enabled, Fig. 4) , to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage ( [0052] and claim 1 of TODESCHINI, a linear regulator and a circuit capable of activating the linear regulator when the power supplied by said source is greater than a first threshold (TH1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and 
With regard to claim 17,  the combination of Tamegai and TODESCHINI teaches all the limitations of claim 14, Tamegai further teaches the starting of the power supply system comprising a step during which the first node is powered by the voltage application source ( see Fig. 5B, bypass mode, or Fig. 2 stop mode see [0061], M1 is on, and M2 is off), followed by a step during which the first node is powered by an output of the switched-mode power supply ( Fig. 5B, PWM mode) ( when load is superlight mode, M1 is turned on, M2 is turned off, and power supplied from Vin, then the load can be changed to heavy load so that power supply in switched-mode ( PWM mode shown in Fig. 5B[0059]-[0061] about pwm mode).
With regard to claim 23, Tamegai teaches  a power supply system comprising:
a voltage application source ( e.g., Vin, Fig. 2) configured to, in a first operating mode of the power supply system, provide power at a first node ( Vout, Fig. 2) of the power supply system( bypass mode, Fig. 4 and stop mode Fig. 3, M1 is turned on, M2 is turned off, and power supplied from Vin, see stop mode in Fig. 3); a digital circuit ( e.g., 4_1, Fig. 2 see [0046] 4_1 can be a microcomputer) comprising a memory ( [0046] the load is a  microcomputer, see attached Merriam Webster definition of microcomputer and microprocessor: microcomputer is a microprocessor, and microprocessor includes memory), and at least one of a logic circuit or a processor ( e.g., 508, Fig. 6A or definition of microprocessor above), the digital circuit coupled to the first node ( Vout, Fig. 2) of the power supply system;
an analog circuit comprising a radio wave transmit circuit or a radio wave circuit ( see [0003] the load can be a radio communication circuit), the analog circuit coupled to the first node ( Vout, Fig. 2) ( see Fig. 2, Vout connected to multiple load) of the power supply system; and

	Tamegai does not teach a comparator circuit coupled between the first node and the first linear regulator, the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the
threshold voltage.
	TODESCHINI  teaches a comparator circuit  ( e.g., 33, Fig. 4)coupled between the first node( 32, Fig. 4) and the first linear regulator ( 4, Fig. 4), the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage (TH1, Fig. 4), and supply a control signal ( e.g., control from 33 to 4, Fig. 4), in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage ( [0052] and claim 1 of TODESCHINI, a linear regulator and a circuit capable of activating the linear regulator when the power supplied by said source is greater than a first threshold (TH1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage, as 
With regard to claim 24, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 23, Tamegai further teaches  further comprising a switched-mode power supply ( e.g., M1, M2, Fig. 2) coupled to the voltage application source ( e.g., Vin, Fig. 2), wherein the voltage application source ( e.g., Vin, Fig. 2) is configured to power the first node( e.g., Vout, Fig. 2) comprises powering the first node ( e.g., Vout, Fig. 2) through the switched-mode power supply (e.g., M1, M2, Fig. 2)( see PWM mode, Fig. 3, Fig. 5B)  
	With regard to claim 25, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 24, and Tamegai further teaches wherein the power supply system is configured to, during a startup of the power supply system, comprise a first step of powering the first node ( Vout, Fig. 2) by the voltage application source( e.g., Vin, Fig. 2) ( bypass mode, Fig. 5B[0012]) following with a second step of powering the first node by the switched-mode power supply ( PWM mode, Fig. 5B).
	With regard to claim 27, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 24, Tamegai further teaches  further comprising an inductance ( e.g., L1, Fig. 2) coupled between the first node ( Vout, Fig. 2) and an output ( e.g., SWout, Fig. 2) of the switched-mode power supply ( e.g., M1, M2, Fig. 2).
With regard to claim 32, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 14, and Tamegai further teaches the analog circuit comprises a radio wave transmit circuit or a radio wave circuit ( e.g., 504, Fig. 6A or see [0003] the load can be a radio communication circuit ).
	With regard to claim 33, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 14, and Tamegai further teaches the first node is coupled to an output of the switched-mode power supply ( e.g., M1, M2, Fig. 2)  through an inductor ( e.g., L1, Fig. 2).

5. Claims 15-16, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) and TODESCHINI (US20140359332A1) in further view of Hiraki (US6424128B1)
With regard to claim 15, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 14, and Tamegai further teaches   a second operating mode, the first node is powered by a power storage element ( e.g., C1, Fig. 2) coupled between the first node ( Vout, Fig. 2)and a reference potential ( e.g., gnd, Fig. 2) ( see [0083] C1 can be discharged in pwm mode).
Tamegai does not teach the first linear regulator is non-operational, a second linear regulator coupled between the voltage application source and an output node of the first linear regulator, wherein, during the second operating mode, the second linear regulator is running,  the memory is powered ON. and the at least one of the logic circuit or processor is powered ON.
However, Hiraki teaches about the first linear regulator ( e.g., 120, Fig. 6, Tamegai teaches about regulators 102_N are linear regulator) is non-operational ( 120 not operates in second operation mode, col 15, line 1-20) a second linear regulator  ( e.g., 130, Fig. 6, Tamegai teaches about regulators 102_N are linear regulator) coupled between the voltage application source ( e.g., Vcc, Fig. 6) and an output node of the first linear regulator ( see  the outputs of 120, 130 are connected together Fig. 6), wherein, during the second operating mode ( second operation mode, Fig. 6, col 15, line 1-20), the second linear regulator is running ( e.g., 130, are running, Fig. 6 also see col 15, line 1-20 , second linear regulator operates in the second operating mode),  the memory is powered ON ( e.g., 102 , Fig. 6). and the at least one of the logic circuit or processor is powered ON ( e.g., signal processing unit, col 15, line 40-50, the Second operation mode of the internal circuit may include an operation for turning the Switch 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Claim 14, to configure the first linear regulator to be non-operational, to include a second linear regulator coupled between the voltage application source and an output node of the first linear regulator, configure, the second linear regulator is running,  the memory to be powered ON, and the at least one of the logic circuit or processor to be powered ON during the second operating mode, as taught by Hiraki, in order to use the different regulators to satisfy different application needs, reduce the unnecessary power consumption, and improve the operation power efficiency.
With regard to claim 16, the combination of Tamegai, TODESCHINI and Hiraki teaches all the limitations of claim 15, Tamegai further teaches during a third operating mode, the first node ( Vout, Fig. 2) is powered by the power storage element ( e.g., C1, Fig. 2) ( see [0083] C1 can be discharged in pwm mode), Hiraki teaches the first linear regulator ( e.g., 120, Fig. 6) is non- operational( 120 not operates in second operation mode, col 15, line 1-20), the second linear regulator ( e.g., 130, Fig. 6) is operational, the memory is powered ON. and the at least one of the logic circuit or processor is powered OFF ( in second operation mode includes an operation for turning the Switch OFF in order to Supply current only to the memory unit, not the signal processing unit, col 15, line 30-40).
With regard to claim 28, the combination of Tamegai and TODESCHINI teaches all the limitations of claim 23, and Tamegai further teaches a power storage element ( e.g., C1, Fig. 2) coupled between the first node ( Vout, Fig. 2) and a reference potential ( ground, Fig. 2) , wherein the power storage element ( e.g., C1, Fig. 2) is configured to, in a second operating mode of the power supply system, provide power at the first node ( Vout, Fig. 2) of the power supply system.

However, Hiraki teaches about the first linear regulator (e.g., 120, Fig. 6, Tamegai teaches about regulators 102_N are linear regulator,  ) is non-operational ( 120 not operates in second operation mode, , col 15, line 1-20 ), and a second linear regulator  ( e.g., 130, , Fig. 6) coupled between the voltage application source ( e.g., Vcc, Fig. 6) and an output node of the first linear regulator ( see 120, 130 output are connected together, Fig. 6), wherein, during the second operating mode ( second operation mode, Fig. 6), the second linear regulator is running ( e.g., 130, are running, Fig. 6),  the memory is powered ON ( e.g., 102 is powered on). and the at least one of the logic circuit or processor is powered ON ( signal processing unit, col 15, line 40-50, the Second operation mode of the internal circuit may include an operation for turning the Switch ON in order to supply current from the first Series regulator to the Signal processing unit and the memory unit ) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of  claim 23, to configure the first linear regulator to be non-operational, to include a second linear regulator coupled between the voltage application source and an output node of the first linear regulator, configure, the second linear regulator is running,  the memory is powered ON, and the at least one of the logic circuit or processor is powered ON during the second operating mode, as taught by Hiraki,
in order to use the different regulators to satisfy different application needs, reduce unnessary power consumption, and improve the operation efficiency.
With regard to claim 29, the combination of Tamegai, TODESCHINI , and Hiraki teaches all the limitations of claim 28, Tamegai further teaches wherein the power storage circuit( e.g., C1, Fig. 2)  is configured to, in a third operating mode of the power supply system, provide power at the first node ( Vout, Fig. 2) of the power supply system, and Hiraki teaches during the third operating mode of the power supply system ( second operation mode col 15 line 1-20, 30-40) with switch off) the first linear regulator ( e.g., 120, Fig. 2) is non- operational( 120 not operates in second operation mode, , col 15, line 1-20 ), the second linear regulator ( e.g., 130, Fig. 2) is operational, the memory is powered ON. and the at least one of the logic circuit or processor is powered OFF ( in second operation mode includes an operation for turning the Switch OFF in order to Supply current only to the memory unit, not the signal processing unit, col 15, line 30-40).
With regard to claim 30, the combination of Tamegai, TODESCHINI ,  and Hiraki teaches all the limitations of claim 28, Tamegai further teaches the power storage circuit is a capacitor ( e.g., C1, Fig. 2)  coupled between the first node ( Vout, Fig. 2) and the reference potential ( GND, Fig. 2).
With regard to claim 31, the combination of Tamegai, TODESCHINI ,  and Hiraki teaches all the limitations of claim 15, Tamegai further teaches the power storage circuit is a capacitor ( e.g., C1, Fig. 2)  coupled between the first node ( Vout, Fig. 2) and the reference potential (GND, Fig. 2).

6. Claims 14, 17, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in view of Ryan ( US 9063714) 
With regard to claim 14, Tamegai teaches a method comprising:
executing a first operating mode of a power supply system comprising:

a digital circuit ( 4_1, Fig. 2, see [0046] 4_1 can be a microcomputer) and an analog circuit circuits ( see [0003] load can be  radio communication circuit), wherein the first node ( e.g. Vout, Fig. 2) is configured to supply power to each of the digital circuit ( 4_1, Fig. 2) and the analog circuit circuits ( another load includes radio communication circuits[0003]), and wherein the digital circuit  ( [0046] the load is a  microcomputer, see attached Merriam Webster definition of microcomputer and microprocessor: microcomputer is a microprocessor, and microprocessor includes memory) comprises circuits comprise a memory( see above the definition of microcomputer) and at least one of a logic circuit or a processor processing unit ( see 508, Fig. 6A or definition of microprocessor above); and
a first linear regulator ( e.g., 102_1, Fig. 2) coupled between the digital circuit circuits( 4_1, Fig. 2)  and the first node ( Vout, Fig. 2), wherein, during the first operating mode, the first node( e.g., Vout, Fig. 2) is powered by the switched-mode power supply( e.g.,  M1, M2, Fig. 2), the first linear regulator is operational( e.g., 101_1, Fig. 2), the memory is powered ON. and the at least one of the logic circuit or processor is powered ON ( 4_1 is provided by power from 102_1, Fig. 2) ( PWM mode in Fig. 2).
	Tamegai does not teach a comparator circuit coupled between the first node and the first linear regulator, the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the
threshold voltage.
	Ryan  teaches a comparator circuit  ( e.g., 16, Fig. 1A)coupled between the first node( 12, Fig. 1A, 12 is the power supply for 6, which matches the first node in Tamegai) and the first linear regulator ( 6,10, Fig. 1A), the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage (TH1, Fig. 1A), and supply a control signal ( e.g., control from 10 to 6, Fig. 1A), in the first operating mode (28, Fig. 1B), to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage ( 18, 28, Fig. 1B)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage, as taught by Ryan,  in order to delay the activation of linear regulator  until a voltage threshold considered as sufficient is reached , avoid the voltage drop through the regulator and losses generated therein when the power supplied by the power source is minimum. 
With regard to claim 17,  the combination of Tamegai and Ryan teaches all the limitations of claim 14, Tamegai further teaches the starting of the power supply system comprising a step during which the first node is powered by the voltage application source ( see Fig. 5B, bypass mode, or Fig. 2 stop mode see [0061], M1 is on, and M2 is off), followed by a step during which the first node is powered by an output of the switched-mode power supply ( Fig. 5B, PWM mode) ( when load is superlight mode, M1 is turned on, M2 is turned off, and power supplied from Vin, then the load can be changed to heavy load so that power supply in switched-mode ( PWM mode shown in Fig. 5B[0059]-[0061] about pwm mode).
With regard to claim 23, Tamegai teaches  a power supply system comprising:

an analog circuit comprising a radio wave transmit circuit or a radio wave circuit ( see [0003] the load can be a radio communication circuit), the analog circuit coupled to the first node ( Vout, Fig. 2) ( see Fig. 2, Vout connected to multiple load) of the power supply system; and
a first linear regulator ( e.g., 102_1, Fig. 2)coupled between the digital circuit (e.g., 4_1, Fig. 2) and the first node ( Vout, Fig. 2), wherein, during the first operating mode of the power supply system, the first linear regulator is operational ( see Fig. 2, 102_1 provide the power to 4_1  and other loads, so when microcomputer 4_1 are operational, 102_1 is operational), the memory is powered ON( [0046], microcomputer is operating with the memory), and the at least one of the logic circuit or the processor is powered ON (  processor insides the microcomputer is operating or see[0092] processor are operational).
	Tamegai does not teach a comparator circuit coupled between the first node and the first linear regulator, the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the
threshold voltage.
	Ryan  teaches a comparator circuit  ( e.g., 16, Fig. 1A)coupled between the first node( 12, Fig. 1A) and the first linear regulator ( 6,10, Fig. 1A), the comparator circuit configured to: compare a voltage value at the first node to a threshold voltage (TH1, Fig. 1A), and supply a control signal ( e.g., control from 10 to 6, Fig. 1A), in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage ( 18, 28, Fig. 1B)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage, as taught by Ryan,  in order to delay the activation of linear regulator  until a voltage threshold considered as sufficient is reached , avoid the voltage drop through the regulator and losses generated therein when the power supplied by the power source is minimum. 
With regard to claim 24, the combination of Tamegai and Ryan teaches all the limitations of claim 23, Tamegai further teaches  further comprising a switched-mode power supply ( e.g., M1, M2, Fig. 2) coupled to the voltage application source ( e.g., Vin, Fig. 2), wherein the voltage application source ( e.g., Vin, Fig. 2) is configured to power the first node( e.g., Vout, Fig. 2) comprises powering the first node ( e.g., Vout, Fig. 2) through the switched-mode power supply (e.g., M1, M2, Fig. 2)( see PWM mode, Fig. 3, Fig. 5B)  

7. Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) and Ryan ( US 9063714) in further view of  George (US20130015833A1).
With regard to claim 18, the combination of Tamegai and Ryan teaches all the limitations of claim 17 and Tamegai further teaches  starting the voltage application source ( 
The combination of Tamegai and Ryan does not teach connecting the first node to the voltage application source in response to a  voltage supplied by the voltage application being greater than a first threshold.
However, George teaches connecting the first node ( output of 108 and 400, Fig. 1) to the voltage application source ( e.g., output of 102, which is a input voltage for power converter 108 and bypass circuit 400, Fig. 1, also see [0021], further Tamegai teaches about the bypass mode in Fig. 5B)  in response to a  voltage supplied by the voltage application being greater than a first threshold ( (see abstract. The bypass circuit provides a lower loss current path in parallel with the power stage when an input voltage of the power converter exceeds a predetermined threshold, also see [0027] 506, 508).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai and Ryan, to connect the first node to the voltage application source in response to a  voltage supplied by the voltage application being greater than a first threshold, as taught by George, in order to provide a low loss bypass for the system to avoid unnecessary power consumption at a suitable input voltage, satisfy the user’s requirement and improve the operation efficiency.

With regard to claim 26, the combination of Tamegai and Ryan teaches all the limitations of claim 24 and Tamegai further teaches  starting the voltage application source ( Vin, Fig. 2); launching an initialization of the switched-mode power supply ( e.g., PWM mode, Fig. 3); connecting the first node ( e.g., Vout, Fig. 2) to the voltage application source ( Vin, Fig. 2) ( see stop mode, Fig. 3) and starting the first linear regulator ( 102_1, Fig. 2)( 102_1 is connected to the Vout, Fig. 3): and connecting the first node ( e.g., Vout, Fig. 2)  to an output of the switched-mode power supply ( e.g., M1, M2, Fig. 2)  in response to the switched-mode power supply being initialized ( e.g., PWM mode, Fig. 2). Ryan teaches starting the digital circuits  circuit ( step 30 start U processor, Fig. 1B) in response to a voltage( e.g., Vcc, Fig. 1A) at an input node of the first linear regulator ( e.g., 6, Fig. 1A) being greater than a second threshold ( Vcc> Vth1, Fig. 1B of Ryan).
Tamegai does not teach connecting the first node to the voltage application source and start the first linear regulator in response to a  voltage supplied by the voltage application being greater than a first threshold.
However, George teaches connecting the first node ( output of 108 and 400, Fig. 1) to the voltage application source ( e.g., output of 102, which is a input voltage for power converter 108 and bypass circuit 400, Fig. 1, also see [0021], further Tamegai teaches about the bypass mode in Fig. 5B)  and start the first linear regulator ( Tamegai teaches the first linear regulator is connected to the first node and when the first node have voltage output, the first linear regulator starts)  in response to a  voltage supplied by the voltage application being greater than a first threshold ( (see abstract. The bypass circuit provides a lower loss current path in parallel with the power stage when an input voltage of the power converter exceeds a predetermined threshold, also see [0027] 506, 508).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Tamegai and Ryan, to .

8. Claims 34-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in view of  TODESCHINI (US20140359332A1) and Hiraki (US6424128B1)
With regard to claim 34, Tamegai teaches a method comprising:
having a power supply system comprising a voltage application source ( e.g., Vin, Fig. 2) , a switched-mode power supply ( M1, M2, Fig. 2), a first linear regulator ( e.g., 102_1, Fig. 2), a second linear regulator ( e.g., 102_2, Fig. 2), a power storage circuit ( e.g., C1, Fig. 2), a digital circuit ( 4_1, Fig. 2, microcomputer, [0003]), and an analog circuit (4_2, [0003] radio communication), wherein the digital circuit comprises a memory ( see definition of microcomputer and microprocessor in Merriam Webster: microcomputer is a microprocessor, and microprocessor includes memory), and at least one of a logic circuit or a processor ( e.g., microcomputer includes processor or see 508, Fig. 6A);
operating a power supply system in a first operating mode, the first operating mode comprising:
powering a first node (e.g.,  Vout, Fig. 2) of the power supply system either directly by the voltage application source ( Vin, Fig. 2) or through the switched-mode power supply ( e.g., M1, M2, Fig. 2) coupled to the voltage application source ( e.g., Vin, Fig. 2) ,
supplying power to the digital circuit ( e.g., 4_1, Fig. 2) and the analog circuit ( 4_2, Fig. 2) through the first node ( Vout, Fig. 2),
and powering the first linear regulator ( e.g., 102_1, Fig. 2), the memory ( e.g., 4_1 includes memory as discussed above, Fig. 2) , and the at least one of the logic circuit or the processor ( e.g., microcomputer includes processor or see 508, Fig. 6A); and

supplying power to the digital circuit ( e.g., 4_1, Fig. 2, 4_1 can be a microcomputer)  and the analog circuit ( 4_2, Fig. 2, 4_2 can be a radio communication circuit,[0003]) through the first node( Vout, Fig. 2),
Tamegai does not teach comparing, by the comparator circuit, a voltage value at a first node of the power supply system to a threshold voltage, and, operating the power supply system in a first operating mode or a second operating mode based on determining that the voltage value at the first node is respectively, less than or greater than the threshold voltage and in a second operating mode, powering the second linear regulator, the memory and the at least one of the logic circuit or the processor, wherein the first linear regulator is non-operational.
However, TODESCHINI teaches comparing, by the comparator circuit ( e.g., 33, Fig. 4), a voltage value at a first node ( 32, Fig. 4) of the power supply system to a threshold voltage ( TH1, Fig. 4), and, operating the power supply system in a first operating mode (enable 4, Fig. 4) or a second operating mode based on determining that the voltage value at the first node is respectively, less than or greater than the threshold voltage( [0052] see claim 1 of TODESCHINI, a linear regulator and a circuit capable of activating the linear regulator when the power supplied by said source is greater than a first threshold (TH1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage, as taught by TODESCHINI,  in order to delay the activation of linear regulator  until a voltage 
Further, Hiraki teaches about in a second operating mode, supplying power to the digital circuit ( 102, 101, Fig. 6) through the first node( Vcc, Fig. 6, Vcc is the input of the regulator which is corresponding to Vin in Fig. 2 of Tamegai) powering the second linear regulator ( e.g., 130, Fig. 6), the memory( e.g., 102, Fig. 6) and the at least one of the logic circuit or the processor ( e.g., 101, Fig. 6, or signal processing unit) (col 15, line 40-50, the Second operation mode of the internal circuit may include an operation for turning the Switch ON in order to supply current from the first Series regulator to the Signal processing unit and the memory unit) , wherein the first linear regulator( e.g., 120, Fig. 6) is non-operational ( see abstract, col 15, line 1-20, the second operation mode, the first regulator -120 is not operational). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai and TODESCHINI, to configure the first linear regulator to be non-operational, to power the second linear regulator, the memory and the at least one of the logic circuit or the processor, configure the first linear regulator to be non-operational, as taught by Hiraki,  in order to use the different regulators to satisfy different application needs, reduce the unnecessary power consumption, and improve the operation efficiency.
With regard to claim 35, the combination of Tamegai, TODESCHINI and Hiraki teaches all the limitations of claim 34, Tamegai further teaches  the first node (Vout, Fig. 2) is powered by the voltage application source ( e.g., Vin, Fig. 2) ( see bypass mode in Fig 5B ( or stop mode in Fig. 3), bypass mode with M2 turn off, M1 turn on, [0057]), followed by a step during which the first node ( Vout, Fig. 2) is powered by an output of the switched-mode power supply ( e.g., M1, M2, Fig. 2) ( e.g., see PWM mode, Fig. 5B).
With regard to claim 37, the combination of Tamegai,  TODESCHINI and Hiraki teaches all the limitations of claim 34, Tamegai further teaches the power storage circuit is a 
With regard to claim 38, the combination of Tamegai,  TODESCHINI and Hiraki teaches all the limitations of claim 34, Tamegai further teaches powering the first node ( e.g., Vout, Fig. 2) through the power storage circuit ( e.g., C1, Fig. 2); supplying power to the analog circuit ( 4_2, Fig. 2, which can be a radio communication circuit, [0003]) through the first node ( Vout, Fig. 2). Hiraki teaches supplying power to the digital circuit( e.g., 102, 101, Fig. 6)  through the first node( Vcc, Fig. 6, Vcc is the input of the regulator which is corresponding to V1 in Tamegai); and powering the second linear regulator ( e.g., 130, Fig. 6)  and the memory ( e.g., 102, Fig. 6), wherein the at least one of the logic circuit or processor ( e.g., 101, Fig. 6 or signal processing unit, col 15, line 1-20) is powered OFF, and the first linear regulator is non-operational( e.g., 120, Fig. 2) ( in second operation mode includes an operation for turning the Switch OFF in order to Supply current only to the memory unit, not the signal processing unit, col 15, line 30-40, in the second operation mode, the first linear regulator is not operational, col 15, line 1-20).
With regard to claim 39, the combination of Tamegai, TODESCHINI  and Hiraki teaches all the limitations of claim 34, Tamegai further teaches the first node( Vout, Fig. 2) is coupled to an output of the switched-mode power supply  ( e.g., M1, M2, Fig. 2) through an inductor ( e.g., L1, Fig. 2).

9. Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1) in view of Ryan ( US 9063714) and Hiraki (US6424128B1)
With regard to claim 34, Tamegai teaches a method comprising:
having a power supply system comprising a voltage application source ( e.g., Vin, Fig. 2) , a switched-mode power supply ( M1, M2, Fig. 2), a first linear regulator ( e.g., 102_1, Fig. 2), a second linear regulator ( e.g., 102_2, Fig. 2), a power storage circuit ( e.g., C1, Fig. 2), a digital 
operating a power supply system in a first operating mode, the first operating mode comprising:
powering a first node (e.g.,  Vout, Fig. 2) of the power supply system either directly by the voltage application source ( Vin, Fig. 2) or through the switched-mode power supply ( e.g., M1, M2, Fig. 2) coupled to the voltage application source ( e.g., Vin, Fig. 2) ,
supplying power to the digital circuit ( e.g., 4_1, Fig. 2) and the analog circuit ( 4_2, Fig. 2) through the first node ( Vout, Fig. 2),
and powering the first linear regulator ( e.g., 102_1, Fig. 2), the memory ( e.g., 4_1 includes memory as discussed above, Fig. 2) , and the at least one of the logic circuit or the processor ( e.g., microcomputer includes processor or see 508, Fig. 6A); and
operating the power supply system in a second operating mode, the second operating mode comprising: powering the first node through the power storage circuit ( e.g., C1, Fig. 2),
supplying power to the digital circuit ( e.g., 4_1, Fig. 2, 4_1 can be a microcomputer)  and the analog circuit ( 4_2, Fig. 2, 4_2 can be a radio communication circuit,[0003]) through the first node( Vout, Fig. 2),
Tamegai does not teach comparing, by the comparator circuit, a voltage value at a first node of the power supply system to a threshold voltage, and, operating the power supply system in a first operating mode or a second operating mode based on determining that the voltage value at the first node is respectively, less than or greater than the threshold voltage and in a second operating mode, powering the second linear regulator, the memory and the at least one of the logic circuit or the processor, wherein the first linear regulator is non-operational.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tamegai, to include a comparator circuit coupled between the first node and the first linear regulator, configure the comparator circuit to: compare a voltage value at the first node to a threshold voltage, and supply a control signal, in the first operating mode, to enable the first linear regulator based on determining that the voltage value at the first node is greater than the threshold voltage, as taught by Ryan,  in order to delay the activation of linear regulator  until a voltage threshold considered as sufficient is reached , avoid the voltage drop through the regulator and losses generated therein when the power supplied by the power source is minimum. 
Further, Hiraki teaches about in a second operating mode, supplying power to the digital circuit ( 102, 101, Fig. 6) through the first node( Vcc, Fig. 6, Vcc is the input of the regulator which is corresponding to Vin in Fig. 2 of Tamegai) powering the second linear regulator ( e.g., 130, Fig. 6), the memory( e.g., 102, Fig. 6) and the at least one of the logic circuit or the processor ( e.g., 101, Fig. 6, or signal processing unit) (col 15, line 40-50, the Second operation mode of the internal circuit may include an operation for turning the Switch ON in order to supply current from the first Series regulator to the Signal processing unit and the memory unit) , wherein the first linear regulator( e.g., 120, Fig. 6) is non-operational ( see abstract, col 15, line 1-20, the second operation mode, the first regulator -120 is not operational). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai and Ryan, to configure the first linear regulator to be non-operational, to power the second linear regulator, 
With regard to claim 35, the combination of Tamegai, Ryan and Hiraki teaches all the limitations of claim 34, Tamegai further teaches  the first node (Vout, Fig. 2) is powered by the voltage application source ( e.g., Vin, Fig. 2) ( see bypass mode in Fig 5B ( or stop mode in Fig. 3), bypass mode with M2 turn off, M1 turn on, [0057]), followed by a step during which the first node ( Vout, Fig. 2) is powered by an output of the switched-mode power supply ( e.g., M1, M2, Fig. 2) ( e.g., see PWM mode, Fig. 5B).

10. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tamegai (US20150076906A1)  Ryan ( US 9063714)and Hiraki (US6424128B1) in further view of  George (US20130015833A1) 
With regard to claim 36, the combination of Tamegai, Ryan and Hiraki teaches all the limitations of claim 35 and Tamegai further teaches  starting the voltage application source ( Vin, Fig. 2); launching an initialization of the switched-mode power supply ( e.g., PWM mode, Fig. 3); connecting the first node ( e.g., Vout, Fig. 2) to the voltage application source ( Vin, Fig. 2) ( see stop mode, Fig. 3): starting the first linear regulator ( e.g., 101_2, Fig. 2); and connecting the first node ( e.g., Vout, Fig. 2)  to an output of the switched-mode power supply ( e.g., M1, M2, Fig. 2)  in response to the switched-mode power supply being initialized ( e.g., PWM mode, Fig. 2). Ryan teaches starting the digital circuits  circuit ( step 30 start U processor, Fig. 1B) in response to a voltage( e.g., Vcc, Fig. 1A) at an input node of the first linear regulator ( e.g., 6, Fig. 1A) being greater than a second threshold ( Vcc> Vth1, Fig. 1B of Ryan).


However, George teaches connecting the first node ( output of 108 and 400, Fig. 1) to the voltage application source ( e.g., output of 102, which is a input voltage for power converter 108 and bypass circuit 400, Fig. 1, also see [0021], further Tamegai teaches about the bypass mode in Fig. 5B)  in response to a  voltage supplied by the voltage application being greater than a first threshold ( (see abstract. The bypass circuit provides a lower loss current path in parallel with the power stage when an input voltage of the power converter exceeds a predetermined threshold, also see [0027] 506, 508).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Tamegai, Ryan and Hiraki, to connect the first node to the voltage application source in response to a  voltage supplied by the voltage application being greater than a first threshold, as taught by George, in order to provide a low loss bypass for the system to avoid unnecessary power consumption at a suitable input voltage, satisfy the user’s requirement and improve the operation efficiency.

Response to Argument
	11. Regarding to drawing objection, the Examiner objects the drawing because the drawings fail to show the claim limitation of “ the second operating mode comprising: supplying power to the digital circuit... through the first node,... [w]herein the first linear regulator is non-operational” in claim 34. and “supplying power to the digital circuit... through the first node,... and the  first linear regulator is non-operational” in claim 38 because Fig. 1 of applicant’s specification shows that the first node ( V1, Fig. 1) provides the power to the digital 
	The applicant argues that the first linear regulator should be mapped to the Analog regulator 32 instead of digital regulator 34 and such mapping would permit the first node to supply power to the digital circuit when ANALOG REG is non-functional.
	This is not found persuasive. In applicant’s own original specification [0019] and claims 14, 15,  and 16, which are reproduced below, describe the first regulator as the digital regulator  and the second regulator as LP regulator.
	Claim 14 of current application and Spec para[0019] describes “ a first linear regulator coupled between the digital circuits and the first node.” Claim 15 of current application and Spec para [0019] further describes “ a second linear regulator coupled between the source and the output node of the first regulator.” Claim 15 also describes “during a second operating mode, the first node is powered by a power storage circuit coupled between the first node and a reference potential, the first linear regulator is not operational, a second linear regulator coupled between the voltage application source and an output node of the first linear regulator is running, and the memory and the logic circuit are powered.”  In addition, claim 16 describes “ wherein during a third operating mode, the first node is powered by the power storage circuit, the first linear regulator is not operational, the second linear regulator is operational, the memory is powered, and the logic circuit is not powered.
	As described in applicant’s own disclosure, the first linear regulator is DIG Reg (34, Fig. 1), the second linear regulator is LP Reg ( 40, Fig. 1).  And during the second/third operating mode,  the memory are powered through the second linear Regulator ( 40, Fig. 1) instead of the non-operational  first linear regulator (34, Fig. 1).  It is clear that in the second/third operating mode, the power supply to the digital circuit is not from the first node ( V1, Fig. 1) through the first linear regulator ( 40, Fig. 1), but from the voltage application source ( 20, Fig. 1) and the 
	The same response applied to the arguments of 112(a) rejection. Since the applicant’s argument is not persuasive, the 112(a) rejection is maintained.
Regard to prior art rejection, applicant’s arguments with respect to claim(s) 14, 23, 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mallik ( US 9,627,967) teaches that a threshold detector coupled to the reservoir and the enable input of the voltage regulator, the threshold detector configured to sense the 
energy and enable the voltage regulator when the energy exceeds a threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/         Primary Examiner, Art Unit 2836